REVERSE AND REMAND; Opinion Filed April 23, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00956-CV

                BALTASAR D. CRUZ, Appellant
                           V.
    VICTOR HERNANDEZ AND GUILLERMO MARTINEZ, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-10-15879

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      Baltazar D. Cruz was appointed guardian ad litem for three minors in their

suit against appellees Victor Hernandez and Guillermo Martinez, in which the

minors and two adults sought to recover for their injuries sustained in a motor vehicle

accident. Cruz appeals pro se the trial court’s orders appointing a new guardian ad

litem, approving fees for Cruz’s services as guardian ad litem, and the amended final

judgment. In his first issue, Cruz argues the trial court erred by conducting further

proceedings after the case was abated and without first entering order reinstating the

case. We agree. For the following reasons, we reverse the judgment of the trial
court and remand for further proceedings. Because all dispositive issues are settled

in law, we issue this memorandum opinion. See TEX. R. APP. P. 47.2(a), 47.4.

                                         BACKGROUND

       On December 10, 2010, Salvador Robledo, Jacquelyn Robledo on behalf of

Jesse Robledo, and Veronica Robledo, individually and on behalf of Jack Jaynes and

Claudia Jaynes (collectively, the plaintiffs), filed suit against Old American County

Mutual Insurance, Guillermo Martinez, and Victor Hernandez.

       On May 29, 2012, a Rule 11 agreement was filed with the trial court that

purported to confirm the plaintiffs agreed to settle their claims against Martinez and

Hernandez.1 On May 30, 2012, Hernandez filed an agreed motion for appointment

of guardian ad litem for the minor. On June 2, 2012, the trial court signed an

amended order appointing Cruz as guardian ad litem to represent all three minors.

       On June 4, 2015, Hernandez filed an agreed motion to abate the case until the

resolution of a separate suit against the underinsured motorist carrier pending in a

different district court. The next day, the trial court signed an order granting the

motion to abate until the named other suit was resolved.

       No further action took place in this case until the trial court set the case for a

status conference on May 18, 2018. On June 28, 2018, Hernandez and Martinez

filed a motion to appoint a new guardian ad litem, alleging Cruz was nonresponsive


   1
    The record reflects an April 28, 2011 order nonsuiting plaintiffs’ claims against American County
Mutual Insurance.
                                                –2–
to requests for updates in the case and did not appear at the May 18 status conference.

The record contains a notice of hearing that was sent to Cruz, setting another status

conference for August 23, 2018. On September 5, 2018, the trial court signed an

order appointing a new guardian ad litem and relieving Cruz of his responsibility as

of that date.

        On May 29, 2019, Cruz filed an application for compensation for his services

and expenses as guardian ad litem. On May 31, 2019, the trial court signed an order

that awarded fees to the new guardian ad litem and a final judgment, which among

other things, reflected the fees awarded to the new guardian ad litem.           After

conducting a hearing on Cruz’s application, the trial court signed an order awarding

fees to Cruz. Cruz filed a motion to modify the judgment to reflect his fee award,

and on July 10, 2019, the trial court filed an amended final judgment from which

Cruz now appeals.

                                     DISCUSSION

        In his first issue, Cruz argues the trial court erred by conducting further

proceedings after the case was abated without first entering order reinstating the

case.

        An abatement is a present suspension of all proceedings in a suit. Campbell v.

Kosarek, 44 S.W.3d 647, 650 (Tex. App.—Dallas 2001, pet. denied). The case is

held in suspended animation and may be revived when the reason for abatement is

removed. Id. During abatement, the court and the parties are prohibited from
                                         –3–
proceeding in any manner. Id. Further, unless otherwise specified in the abatement

order, any action taken by the court or the parties during the abatement is a legal

nullity. See Amrhein v. La Madeleine, Inc., 206 S.W.3d 173, 174–75 (Tex. App.—

Dallas 2006, pet. denied). To end an abatement where, as here, the abatement order

does not specify, an order of reinstatement must be entered. See id. Per our earlier

decision in Amrhein, we have rejected implied cessation of abatement by the court’s

or parties’ conduct, such as entering a judgment or otherwise proceeding with the

case are all ineffective to end an abatement. See id.

      Here, on June 5, 2015, the trial court signed the order granting agreed motion

to abate “until the suit against the underinsured motorist carrier . . . is resolved.” No

further action took place in this case until the trial court set the case for a status

conference on May 18, 2018. The trial court subsequently signed orders appointing

a new guardian ad litem, on guardian ad litem fees, a final judgment, and amended

final judgment. The record does not contain any order reinstating the case, nor does

the docket indicate such order was ever signed. Because an order was never entered

after the trial court’s June 5, 2015 order of abatement, all proceedings after that time

are a nullity. See Amrhein, 206 S.W.3d at 174–75. We sustain Cruz’s first issue and

pretermit discussion of his remaining issues on appeal in light of our disposition of

his first two issue. See TEX. R. APP. P. 47.1.

      We are reluctant to remand this case for further proceedings on this basis

because we do not believe it is in the best interest of the parties or the courts to have

                                          –4–
proceedings continue for years without resolution—as in this case. But, absent an

intervening change in the law by the legislature, a higher court, or this Court sitting

en banc, we are bound to follow this Court’s precedent. MobileVisionImaging

Servs., L.L.C. v. LifeCare Hosps. of N. Tex., L.P., 260 S.W.3d 561, 566 (Tex. App.—

Dallas 2008, no pet.).

                                    CONCLUSION

      We reverse the judgment of the trial court and remand for further proceedings

consistent with this opinion.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

190956F.P05




                                         –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BALTASAR D. CRUZ, Appellant                    On Appeal from the 44th Judicial
                                               District Court, Dallas County, Texas
No. 05-19-00956-CV           V.                Trial Court Cause No. DC-10-15879.
                                               Opinion delivered by Justice
VICTOR HERNANDEZ AND                           Schenck. Justices Smith and Garcia
GUILLERMO MARTINEZ,                            participating.
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

       It is ORDERED that appellant BALTASAR D. CRUZ recover his costs of
this appeal from appellees VICTOR HERNANDEZ AND GUILLERMO
MARTINEZ.


Judgment entered this 23rd day of April, 2021.




                                         –6–